Citation Nr: 1428462	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic hip disability.

2.  Entitlement to service connection for a chronic leg disability.

3.  Entitlement to service connection for a chronic lumbar spine disability.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.C.

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to July 1986; he also had a period of active duty for training from June 1983 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from March 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

In July 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  Subsequent to the hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hip, leg, and lower back problems due to his active duty service.  On his original application for compensation in July 2009, the Veteran indicated that his lower back and extremity problems began in 1980 and that his treatment began in 1986.  The Veteran stated that he started to develop hip, back, and lower extremity pain and problems in basic training.  In February 2010, the Veteran stated that he been diagnosed with scoliosis by a private physician who said that his sacrum was twisted causing his leg and hip pain and that one leg was shorter than the other.  In October 2010, the Veteran noted that he was claiming service connection for bilateral leg and back condition secondary to bilateral hip condition.  In July 2011, the Veteran stated that his left hip pain began in service, and his left hip pain traveled to his right hip and leg.

The Veteran testified that he applied for but had been denied disability benefits from the Social Security Administration.  Although the exact conditions for which such benefits were requested is not evident from the record, but he testified that he had fibromyalgia, Chiara formation Type 1, cervical stenosis, hemorrhoids, leg problems, foot drop, knee problems, and "no sensation problems."  VA is required to obtain evidence from Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Further, The Veteran has not been afforded VA examinations with opinions as to the etiology of his claimed disabilities.  

In this case, the Veteran's Army reserve records indicate that on July 19, 1983, during a period of active duty for training, the Veteran presented with complaints of pain and numbness with no history of trauma to his left hip for two weeks.  Physical examination demonstrated full range of left hip motion, pain with passive flexion, abduction, and internal rotation.  Neurologic examination demonstrated paresthesia left lateral hip/thigh with normal sensation to light touch.  The assessment was strain of left hip abductors with lateral femoral cutaneous nerve irritation.  On July 27, 1983, the Veteran reported that he was able to keep up with unit although he was still having some discomfort.  

Service treatment records also indicate that while on active duty in January 1986, the Veteran presented with complaints of right thigh pins-and-needles-type pain and tenderness over a spot on right thigh with no injury.  Examination demonstrated tenderness over right thigh in a one-centimeter spot.  Assessment was questionable etiology.  

Private post service medical record include an October 2007 private treatment record noting that the Veteran was there as a new patient to establish care.  The Veteran complained of persistent chronic back pain as well as pain radiating down his right leg.  The Veteran reported that he had been in a car accident years before that contributed to his pain and that he had been told that he had herniated lumbar discs.  These records also include diagnoses of chronic pain and fibromyalgia.  

A February 2010 letter from a private physician noted that the Veteran was interviewed and examined in January 2010 and that the chief complaint was low back pain radiating down the right leg since an on-the-job injury slipping on the ice in 2001.  The Veteran also presented with multiple joint pains due to osteoarthritis.  Diagnosis was left sacroiliac joint subluxation, functionally short left leg, and compensatory scoliosis.

The Veteran has provided testimony that he had recurrent hip pain through service and after service and it was only recently that he began treatment.  In addition, an August 2013 VA treatment record indicates an assessment of chronic pain (hips/back/neck/shoulder/knees)/neuropathy all somewhat possibly related to his type I Arnold Chiari Malformation.  

As such, the Board finds that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the appellant's current hip, leg, and low back complaints are related to his active duty service.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he has a psychiatric disorder to include PTSD as a result of military sexual trauma.  Specifically, the Veteran contends that he was assaulted once while on active duty for training and once while on active duty just days before discharge.

With respect to claims for service connection for PTSD due to an in-service personal assault, 38 C.F.R. § 3.304(f)(5) provides that evidence from sources other than the Veteran's service records may be used to corroborate his account of the stressor incident.  The regulation further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2013).

It appears that the Veteran has not been provided sufficient notice pursuant to 38 C.F.R. § 3.304(f)(5).  It also appears that the record is incomplete.  Virtual VA records indicate that the Veteran was scheduled for a compensation examination in May 2012.  A scanned document is indicated but not included in these records.  

With respect to evidence of behavior changes, the record includes a lay statement from the Veteran's mother noting a noticeable difference in his attitude and personality from the time he joined the military until his discharge.  In addition, the record includes an isolated episode of domestic disturbance after consuming four to five mixed drinks in April 1986.  Further, the record includes reports of solicitation of homosexual acts by the Veteran and discharged based on his admittance that he was a homosexual.  

As such, the Board finds that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran's current psychiatric symptoms are related to his active duty service.  

Accordingly, the case is REMANDED for the following action

1.  The Veteran should be provided with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding his claim of entitlement to an acquired psychiatric disorder, to include taking the steps identified in M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17 of the VA Adjudication Procedure Manual for developing claims for service connection for PTSD based on personal trauma, such as military sexual assaults.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hips, legs, low back, and psychiatric disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well as any May 2012 psychiatric examination for compensation purposes, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran's Social Security Administration  medical and adjudication records should be obtained.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination by a physician to determine the etiology of any diagnosed hip, leg, and low back complaints.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA records and VBMS records have been reviewed.  All indicated studies should be performed, and all findings reported in detail.  

(a) The examiner must identify all diagnoses related to the Veteran's hip, leg, and low back complaints and should state whether each such diagnosis is an acquired or congenital defect.

(b) If a congenital defect exists, the examiner explain how that conclusion was reached.  VA's Office of General Counsel has distinguished between hereditary diseases and defects, emphasizing that the former is capable of improvement or deterioration while the latter is static.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90). A "defect" is defined as an imperfection or structural abnormality, while a "disease" is any interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs.

(c) If a congenital defect is present, the examiner should opine whether the evidence shows that the defect was at least as likely as not subjected to a superimposed disease or injury that was incurred during military service.  Such a disease must result in disability apart from the congenital defect.

(d) If a congenital disease is present, the examiner must opine whether the evidence shows it is at least as likely as not that the disorder was aggravated (permanently worsened) by the Veteran's active duty service or due to the natural progress of the disease.

(e) If an acquired hip, leg, or back disorder is diagnosed, the examiner must opine whether it is at least as likely as not that each diagnosed disorder was incurred in the Veteran's active duty service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

5.  The Veteran should be afforded an appropriate VA psychiatric examination to determine the etiology of any diagnosed psychiatric disorders.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA records and VBMS records have been reviewed.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail. 

The examiner should address the following: 

(a) Does the Veteran meet the DSM-IV criteria for a diagnosis of PTSD?  

(b) If so is it at least as likely as not that the Veteran's PTSD is the result of any in-service assault?  If you find that the Veteran was assaulted while in the service you must identify the evidence which independently corroborates the claim that the assault took place inservice.

(c) As to any other currently diagnosed psychiatric disability, an opinion should be provided as to whether it is at least as likely as not that the disability had its onset during service or in the year following discharge, or is otherwise etiologically related to service.

6.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

8.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


